Exhibit 99.1 FOR IMMEDIATE RELEASE Contacts: David Christensen, CFO 507-387-3355 Jennifer Spaude, Investor Relations 507-386-3765 HickoryTech Reports Third Quarter 2009 Results Consistent operating results, Completion of CP Telecom acquisition, Increased cash position, Release of income tax reserve MANKATO, Minn., Oct. 28, 2009—HickoryTech Corp. (Nasdaq: HTCO) today reported third quarter revenue of $34.9 million, down 12 percent from the $39.9 million reported one year ago.Third quarter revenue is up $2.5 million sequentially from the $32.4 million revenue of the previous quarter.Net income totaled $6.1 million, or 47 cents per diluted share, up substantially from the $2.1 million reported in the comparable quarter in 2008 and from the $2.1 million of the previous quarter.A release of income tax reserves added $4.4 million to the third quarter net income in 2009.Without the benefit of the $4.4 million income tax release, net income in the third quarter 2009 would have been $1.7 million, down 20 percent from the same period in the prior year. “In spite of a challenging business environment, we have continued to deliver solid operating results, strengthen our balance sheet and accumulate cash,” said John Finke, HickoryTech’s president and chief executive officer.“We have responded to these conditions by aggressively managing and reducing our operating costs while maintaining a stable Telecom business and growing our business transport services by 24 percent in 2009.” The Company’s cash position as of Sept. 30, 2009 was $7.3 million, and this is after the CP Telecom acquisition, which was funded with cash on hand.This compares with $1.6 million cash on hand at the beginning of 2009. Telecom Sector (before inter-segment eliminations) Telecom Sector net income for the third quarter 2009 totaled $2.0 million, similar to the comparable quarter in 2008.Telecom Sector revenue totaled $17.8 million, a decrease of $1.1 million, or 6 percent.The Telecom Sector results continue to be impacted by heightened competition and local service declines, offset by broadband revenue growth.Costs and expenses in the Telecom Sector were $14.4 million for the third quarter, a reduction of 7 percent relative to the third quarter last year. · Broadband revenue increased to $3.1 million, up 12 percent compared to $2.7 million in the third quarter of 2008.Broadband revenue includes DSL, Data and Digital TV services.DSL subscribers increased 5 percent, totaling 19,511, while Digital TV subscribers grew 19 percent totaling 9,386 subscribers. · Network access revenue was $6.0 million, down 11 percent from the comparable period one year ago. · Local service revenue of $3.8 million declined 7 percent and local access lines declined 7 percent, both the result of competition in our telecom markets. Enventis Sector (before inter-segment eliminations) Enventis Sector net income totaled $0.9 million for the third quarter 2009, versus $1.0 million for the third quarter in 2008.Enventis Sector revenue before eliminations totaled $17.6 million, a decline of $3.7 million, or 17 percent, relative to the comparative quarter in 2008.Costs and expenses in the Enventis Sector totaled $16 million, a reduction of 18 percent from the comparable quarter in 2008. · Enterprise Transport Services (ETS), network-based services revenue totaled $8.7 million, an increase of 39 percent or $2.4 million from the comparable quarter last year, which is the result of strong sales of transport services and the addition of CP Telecom revenues. · Enterprise Network Services (ENS) equipment sales for the third quarter of 2009 totaled $6.6 million, a decrease of $5.1 million, or 44 percent from the comparable quarter last year, which included a number of large equipment orders. · Service revenue within ENS, which includes professional services, totaled $2.2 million, a decrease of $0.9 million, or 30 percent. · Both product lines of Enventis, ENS and ETS, operated at net operating profit levels for the nine-month periods ended Sept. 30 in 2009 and 2008.The ETS product line operating income increased 43 percent in the third quarter and 18 percent year-to-date.The ENS product line generated an operating profit for the nine months ended Sept. 30, 2009, although in the third quarter this portion of our business did experience a small operating loss due to the economic slowdown. 1 Capital Expenditures, Debt and Cash Position HickoryTech reported capital expenditures of $4.0 million for the third quarter of 2009 and $11.3 million year-to-date in fiscal 2009.Capital expenditures in the third quarter were $419,000 less than the third quarter 2008 and decreased $1.1 million in the first nine months of fiscal 2009, versus fiscal 2008.Long-term and current portion debt balance totaled $124.9 million as of Sept. 30, 2009, a $2.1 million decrease from the beginning of the year, and down $6.5 million from one year ago.The Company’s cash position, as of Sept. 30, 2009, totaled $7.3 million versus $1.6 million at the beginning of 2009. CP Telecom Acquisition HickoryTech closed on its previously announced agreement to acquire CP Telecom on Aug. 1, 2009.The adjusted CP Telecom purchase price was $6.6 million, which HickoryTech paid for with cash.CP Telecom results are included the Company’s Enventis sector.CP Telecom operating results for the inital quarter as a component of HickoryTech were accretive to operating income, net income and cash flow. Future Outlook HickoryTech is updating guidance for its fiscal 2009 results.Revenue, previously projected at $153 million to $159 million, is expected to range from $138 million to $141 million.Net income, previously forecast between $7 million to $7.8 million, now will include the $4.4 million income tax release and is expected to range between $11.5 million to $11.9 million.Capex, previously projected between $17 million and $19 million, remains in this range and the company’s year-end debt estimate remains unchanged at $124 million to $127 million. “The business climate continues to challenge us in 2009,” Finke said.“Despite the pressure on overall revenue, we have been able to continue to grow our broadband and transport services. We are encouraged by our growth opportunities and remain confident in our business plan and future success.” Conference Call and Webcast HickoryTech will host a conference call and webcast on Thursday, Oct. 29 at 9 a.m. CT. The dial-in number for the call is 877-774-2369 (U.S. and Canada) and the participant pass code is 33942343.A simultaneous Webcast of the call and downloadable presentation will be available through a link on the Investor Relations page at investor.hickorytech.com. About HickoryTech HickoryTech Corporation (dba HickoryTech and Enventis) is a leading integrated communications provider in the markets it serves.With headquarters in Mankato, Minn., the corporation has approximately 450 employees and a regional fiber network with facilities-based operations in Minnesota and Iowa.Enventis serves businesses of all sizes across a five-state region with IP-based voice, data and network solutions.HickoryTech provides bundled residential and business services including high-speed Internet, Digital TV and voice services in its legacy telecom markets.The Company trades on the Nasdaq Stock Exchange, symbol: HTCO, and is a member of the Russell 2000 index.For more information, visit www.hickorytech.com. Non-GAAP Measures To supplement the Company’s financial statements presented in accordance with GAAP, the Company provides certain non-GAAP financial measures of financial performance. These non-GAAP measures include earnings before income taxes, depreciation and amortization, and net income without release of income tax reserve. The Company’s reference to these non-GAAP measures should be considered in addition to results prepared under current accounting standards, but are not a substitute for, or superior to, GAAP results.These non-GAAP measures are provided to enhance investors’ overall understanding of the Company’s current financial performance and ability to generate cash flows. In many cases non-GAAP financial measures are used by analysts and investors to evaluate the Company’s performance. Reconciliation to the nearest GAAP measure included in this press release can be found in the financial table included below. Forward looking statement Certain statements included in this press release that are not historical facts are "forward-looking statements." Such forward-looking statements are based on current expectations, estimates and projections about the industry in which HickoryTech operates and management's beliefs and assumptions. The forward-looking statements are subject to uncertainties. These statements are not guarantees of future performance and involve certain risks, uncertainties and probabilities. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they were made. HickoryTech undertakes no obligation to update any of its forward-looking statements, except as required by federal securities laws. 2 Consolidated Statement of Operations (unaudited) Three Months Ended September 30 % Nine Months Ended September 30 % (Dollars in thousands, except share data) Change Change Revenue: Telecom Sector $ $ -7
